 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWoodings Verona Tool Works and Raymond A. Colai-anni.' Case 6-CA- 11014July 13, 1979ORDEROn June 1, 1979, the National Labor RelationsBoard issued the attached Proposed Decision and Or-der in the above-entitled proceeding, finding that Re-spondent has engaged in and was engaging in certainunfair labor practices in violation of Section 8(a)(1) ofthe National Labor Relations Act, as amended, andordering that Respondent cease and desist therefromand take certain affirmative action to remedy suchunfair labor practices.No statement of exceptions having been filed withthe Board, and the time allowed for such filing havingexpired,Pursuant to Section 10(c) of the National LaborRelations Act, and Section 102.48 of the National La-bor Relations Board Rules and Regulations, Series 8,as amended, the Board adopts as its final Orderherein the said Proposed Decision and Order.By direction of the Board: George A. Leet, Asso-ciate Executive SecretaryPROPOSED DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDALEOn March 2, 1978, Raymond A. Colaianni, an in-dividual, filed the charge in this proceeding. A com-plaint was issued on April 17, 1978, alleging that theRespondent, Woodings Verona Tool Works, has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the NationalLabor Relations Act, as amended. Respondent filedan answer to the complaint denying the commissionof the alleged unfair labor practices. Thereafter, Re-spondent moved that the instant proceeding be de-ferred pending an arbitrator's decision involving agrievance raising related matters under its collective-bargaining agreement with the United Steelworkersof America, AFL-CIO-CLC (herein called theUnion).2Pursuant to due notice, a hearing was held beforeAdministrative Law Judge John F. Corbley in Pitts-burgh, Pennsylvania, on September 6, 1978. TheGeneral Counsel and Respondent were representedi The name of he Charging Party appears as amended at the hearing.2 Counsel for the General Counsel filed a motion in opposition to Respon-dent's motion. Thereafter, Administrative Law Judge Arthur Leff. by orderdated May 9, 1978, denied Respondent's motion. with leave to renew itsmotion should it appear that the grievance had been processed to arbitrationprior to the hearing herein. Respondent has not sought to renew its motion.by counsel. All parties were afforded full opportunityto be heard, to present oral and written evidence, andto examine and cross-examine witnesses. Thereafter,Respondent and counsel for the General Counsel sub-mitted briefs to the Administrative Law Judge.On December 8, 1978, the Chief AdministrativeLaw Judge informed the parties that AdministrativeLaw Judge Corbley died on November 7. 1978, with-out having issued a Decision within the meaning ofSection 102.36 of the Board's Rules and Regulations,Series 8, as amended. Respondent and counsel fior theGeneral Counsel subsequently requested that the casebe transferred to the Board for issuance of a ProposedDecision and Order based on the record as made, asprovided in Section 554(d) of the Administrative Pro-cedure Act, and Section 102.36 of the Board's Rulesand Regulations.- On February 5, 1979, the case wastransferred to the Board for the purpose of makingfindings of fact and conclusions of law, and for theissuance of a Proposed Decision and Order.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, and afterconsideration of the briefs of the Administrative LawJudge, the Board makes the following:FINIINGS OF' FACTI. BUSINESS OF RESPONDENTRespondent. a Pennsylvania corporation with itsprincipal offices located in Verona, Pennsylvania, isengaged in the manufacture and nonretail sale ofheavy hand tools and railroad track appliances. Dur-ing a representative 12-month period preceding thehearing, Respondent shipped goods and materialsvalued in excess of $50,000 from its Verona, Pennsyl-vania, facility, directly to points located outside theCommonwealth of Pennsylvania. Respondent admits,and we find, that Woodings Verona Tool Works isnow, and at all times material herein has been, anemployer engaged in commerce and in operations af-fecting commerce within the meaning of Section 2(6)and (7) of the Act.11. TE LABOR OR(GANIZATIO()N INVOI.VEDThe parties stipulated, and we find, that UnitedSteelworkers of America. AFL CIO-CLC, is a labororganization within the meaning of Section 2(5) of theAct.The Charging Party made no response concerning the disposition of theinstant proceeding.243 NLRB No. 86472 WOODINGS VERONA TOOL WORKSIll. I'111 AI.L(GFI) UNFAIR ABOR PRACI('ESA. Posture of the CaseIn brief, employee Raymond A. Colaianni refusedto perform work assigned to him; namely, grindingfive sets of wood chopping maul dies.4Respondentsent Colaianni home for the remainder of his shiftand, upon his return to work the following day, sus-pended him for 3 days for insubordination. The Gen-eral Counsel contends that Colaianni was suspendedand disciplined for asserting rights under the "safetyclause" of the contract between Respondent and theUnion, and that Respondent thereby violated Section8(a)(1) of the Act.Respondent contends, first, that in invoking thesafety clause of the contract Colaianni acted as anindividual and was not engaged in protected con-certed activity, because the alleged unhealthy condi-tion affected only Colaianni: second, that Colaiannidid not follow the procedures outlined in the contractfor raising a safety claim or raise safety as an issueuntil after his suspension; and, finally, that Colaian-ni's claim that the work was unsafe or unhealthy wasfrivolous and not made in good faith.B. The Facts5Colaianni has been employed as a diemaker for ap-proximately 20 years, the last 10 of which have beenat Respondent's Verona, Pennsylvania, facility. As adiemaker, Colaianni's job description calls for him toperform various functions, including maintaining andrepairing dies, and to use various machine tools, in-cluding grinders. Colaianni testified that his primaryduty is to operate a machine known as a shaper, al-though he also uses other machines as required.On Monday, February 27, 1978,6 Colaianni was as-signed the job of grinding five sets of wood choppingmaul dies by his supervisor, Paul Klingensmith.' Co-' From the record, it appears that the dies involved are steel sections usedin the process of producing wood choppers. a type of axe These dies becomemisshapen in the production process and must be "dressed" periodically toreturn them to their original form. This process involves the use of twomachines: a surface grinder, to level the ends of the dies, and a flexible shaftgrinder, to contour the sides of the dies to their original concave surface. Tocomplete this work on the five sets involved would take a single individualapproximately a week, there was testimony that this work must he per-formed on one to two sets of such dies per day. This work is part of adiemaker's job, and had been performed by Colaianni on previous occasions.5 There are some conflicts in the testimony concerning the nature of com-plaints voiced by Colaianni at the time he refused to perform the task as-signed to him. Those conflicts are set forth herein. There are no other majorconflicts in the testimony pertinent to the issues presented herein.6 Respondent in its brief states that the events in question occurred onFebruary 28. However, the testimony at the hearing and the written repri-mand issued by Respondent both place the events on February 27.? The parties stipulated, and we find, that Klingensmith is a supervisorwithin the meaning of Sec. 2(1 ) of the Act.laianni had performed the same work on Thursdayand Friday of the preceding week, and on other occa-sions in the past. Colaianni refused to perform theassigned task, although the reasons given for that re-fusal are in dispute.According to Colaianni, he informed Klingensmiththat he had performed the same task the precedingThursday and Friday and that he could not tolerateany more dust.' Colaianni also testified that he com-plained that the surface grinder had a worn spindleand was a safety hazard, and that the flexible shaftgrinder needed a guard on the wheel. He further tes-tified that he told Klingensmith that he had been tosee a doctor concerning his eyes,9and that he wastold by the doctor that he had an "abrasive eyelid,"probably caused by pollution in the air.According to Klingensmith, Colaianni declined toperform the work, initially because he was a diemakerrather than a grinder, and then with the general state-ment that the work was hazardous to his health.Upon Colaianni's refusal to perform the task, Kling-ensmith summoned Plant Engineer Allen Harring-ton.'° Upon Harrington's arrival, Klingensmith againrequested that Colaianni perform the work assignedto him.According to Colaianni, he again stated that thejob was hazardous to his health and asked whether heshould obtain a doctor's excuse. Upon Klingensmith'sinsistence that he perform the work or go home, Co-laianni testified that he informed Klingensmith thathis health was more important, and thereupon Colai-anni went home.Employee Daniel Stangrecki testified that he wasable to overhear the second conversation testified toby the other witnesses--that between Colaianni,Klingensmith, and Harrington-but not the initialconversation between Colaianni and Klingensmith."He testified that Colaianni complained about the dustand about having had problems with his eyes, andthat Colaianni offered to get a doctor's excuse.I From Colaianni's testimony. it appears that particles of sand. grit, stone.and steel are released into the air, both during the grinding process and whilethe grinding wheel is being "dressed" to remove metal particles which accu-mulate during the grinding process.9 Colaianni testified that he complained about his eyes to another supervi-sor. Louis Kern. who told him to consult Dr. Ferguson, the company doctor.At the hearing, a prescription vial was identified bearing a lable indicating ithad contained a prescription for Colaianni from a Dr. Ferguson. Colaiannitestified that the bottle had contained eyedrops prescribed by Ferguson forhis eve discomfort in November 1977.I°The parties stipulated, and we find. that Harrington is a supervisorwithin the meaning of Sec. 2(1 ) of the Act." At the hearing herein, Respondent adduced certain testimony concern-ing the proximity of Stangrecki's work station to the location at which theconversation involving Colaianni. Harrington, and Klhngensmith occurred.In its brief. Respondent does not assert that Stangreckl was not in a positionto overhear the conversation. but rather cites certain of Stangrecki's testi-mony in support of some of Its contentions. In light of this. it appears thatthere is no dispute concerning Stangrecki's testimony that he Was able tooverhear the conversation in question. and we therefore credit that testi-mony.473 DI4(CISIONS OF NATIONAL L.ABOR RELATIONS BOARDAccording to Klingensmith and Harrington, Colai-anni complained about his nose, rather than his eyes,when he was again requested to perform the work.Colaianni was then given the choice of doing thework or going home, and chose to go home.Prior to leaving the plant, Colaianni encounteredVince Zakowski, the vice president and then-actingchairman of the safety committee for the Union. Co-laianni informed Zakowski that he was being senthome because of his refusal to perform the work and,according to Colaianni, because of the dust and hisrefusal to work the surface grinder. Zakowski toldColaianni that they would look into the matter uponColaianni's return to work the next day.12Colaianni returned to work the following morningand was immediately asked to report to the "frontoffice" to discuss the events of the preceding day.There, he was given a letter informing him that a 3-day suspension was being imposed because of his "in-subordination," to be served from February 28 toMarch 3.'3 Colaianni then left the plant and returnedto work on March 3.Upon his return to work on March 3, Colaianniwas assigned to grind five sets of wood choppingmaul dies. He thereupon sought out Zakowski andrequested that Zakowski secure "some protection" forColaianni. Zakowski initially sought to have Respon-dent secure a guard for the flexible shaft grinder anda dust collector. Upon learning that neither was avail-able, Zakowski then requested that Colaianni be as-signed another job under the contract; this requestwas denied. Eventually, Zakowski arranged for Re-spondent to furnish Colaianni with a respirator and aface mask, which Colaianni wore while he worked onthe dies.In late March or early April, at a meeting of Re-spondent's safety committee, Zakowski suggested, in-ter aia, that Respondent acquire a booth to collectdust in the machine shop area. Thereafter, on May10, Zakowski filed a grievance on behalf of the Unionseeking "[a]nswer on question for dust collectors andguards for hand grinders in machine shop." Respon-dent's answer indicated that it was investigating por-table dust collectors and that a purchase order wouldissue at a later date; Respondent also stated that theguards sought in the grievance were not commerciallyavailable.1412 Colaianni and Zakowski did not, in fact, discuss the matter on the fbl-lowing day, due to Colaianni's suspension immediately upon his return towork.~ On March 8, Colaianni filed a grievance concerning this suspension,asserting that "I was told to work on unsafe and unhealty [sicJ equipment."This grievance was withdrawn by the Union approximately 3 or 4 weekslater.m4 Colaianni. upon learning of Respondent's assertion that guards were notavailable for the grinder, wrote to the manufacturer on May 15 to inquireinto their availability. In response. the manl'acturer sent ('Colaianni a bro-One or two weeks after Colaianni's suspension, Za-kowski requested that Respondent have the surfacegrinder checked for a possible safety defect. Kasnotand Harrington investigated the grinder, discoveredthat the hub was worn, and had the machine disas-sembled so that a new hub could be made. Harring-ton testified that the extent of wear exhibited by thehub would take "a considerable length of time" todevelop.The collective-bargaining agreement between Re-spondent and the Union contains a provision for theresolution of safety disputes, which reads as follows:Section XIV-SAFETY AND HEALTH(A) The Company shall continue to make rea-sonable provisions for the safety and health of itsemployees at the plants during the hours of theiremployment. Protective devices and other equip-ment necessary to properly protect employeesfrom injury shall be provided by the Company inaccordance with the practice now prevailing inthe plants.(B) An employee or group of employees who be-lieve that they are being required to work underconditions which are unsafe or unhealthy be-yond the normal hazard inherent in the opera-tion in question shall have the right to: (1) file agrievance in the second step of the grievance pro-cedure for preferred handling in such procedureand arbitration; or (2) relief from the job or jobs,without loss to their right to return to such job orjobs, and at Managements discretion, assignmentto such other employment as may be available inthe plant; provided, however, that no employee,other than communicating the facts relating tothe safety of the job, shall take any steps to pre-vent another employee from working on the job.C. DiscussionRespondent asserts that, at most, Colaianni com-plained about dust at the time he refused to performthe assigned task, and that he voiced none of theother safety complaints alluded to until some timeafter his suspension. This assertion, based largely onthe observation that no witness other than Colaiannicould recall hearing Colaianni mention any hazardsconnected with the use of the surface grinder or flexi-ble shaft grinder, underlies much of Respondent's de-fense. Respondent notes that Colaianni and other die-chure describing both the grinder and wheel guards which were available for5- and 6-inch wheels. Respondent uses 4-inch weels with its flexible shaftgrinder. Inasmuch as a determination of the feasibility of using a guard forthe grinder would not be dispositive of Colaianni's claim that the grinder wasunsafe, we make no finding concerning the availability of an appropriateguard for the grinder as used by Respondent.474 WOODINGS VERONA TOOL WORKSmakers had performed the same work under the sameconditions in the past without complaint. Thus, anyunusual hazard to Colaianni on the date in questionwas, according to Respondent, the result of Colaian-ni's special susceptibility to dust (because of his"abrasive eyelid") rather than any safety hazard, andthat his complaint therefore was not made in further-ance of any collective interests. Respondent furtherasserts that Colaianni's performance of the same jobpreviously belies any good-faith belief' that the jobwas hazardous. Respondent also asserts that the al-leged safety claim was an afterthought, pointing tothe fact that Colaianni did not seek assignment toanother job or other relief under the contractualhealth and safety clause at the time he refused to per-form the assigned task. Finally, Respondent deniesthat the job was inordinately hazardous in the ab-sence of a special health condition such as Colaianni's"abrasive eyelid."Although it is not possible for us to evaluate thetestimony in this proceeding from direct observationof the witnesses, the record is clear that, at a mini-mum, Colaianni brought up a problem concerningdust when he was assigned the task of grinding thedies. Thus, Stangrecki's testimony corroborates Colai-anni's testimony concerning the complaints made inColaianni's second confrontation with managementofficials prior to his suspension. While Respondent'switnesses did not testify to any specific health com-plaints raised by Colaianni other than an assertedproblem with his nose, Klingensmith testified thatColaianni stated in their first conversation that grind-ing the dies was hazardous to his health, clearly rais-ing a health-related issue. We are, therefore, per-suaded that Colaianni relied on a claim that dustfrom the grinders constituted a health hazard, at thetime that he refused to perform the work assigned tohim.There is also some evidence in the record whichsuggests that Colaianni was also troubled by the al-leged safety problems to which he testified at thehearing herein. Thus, upon his return to work follow-ing his suspension, his complaints prompted Zakow-ski to request a dust collector and a guard for theflexible shaft grinder. When that request was denied,Zakowski was able to obtain a respirator and faceshield for Colaianni, and Colaianni was apparentlysufficiently satisfied by these items to perform thework. Zakowski's request for a guard and, subse-quently, for a face shield, are consistent with a con-cern for the safety of the flexible shaft grinder.s Za-"" While the record does not indicate the role which the face shield wasintended to play with regard to Colaianni's complaints. it is clear that suchshields would safeguard employees from flying debris from the flexible shaftgrinder. Thus, employee John Payne testified that. on May 2, the 4-inchkowski also sought and obtained an inspection of thesurface grinder, with the result that within I or 2weeks after Colaianni's suspension the hub was re-placed. However. it is not necessary for us to deter-mine whether Colaianni voiced these additional con-cerns at the time he refused to perform the workassigned to him, inasmuch as we are persuaded thatColaianni's complaints about dust were sufficient toraise an issue concerning safety under the contractualhealth and safety provision.We find unpersuasive Respondent's assertion thatColaianni's complaint concerning dust was not pro-tected concerted activity. It is well established that anattempt to enforce what the employee believes to be aprovision of the collective-bargaining agreement con-stitutes protected concerted activity, even if other em-ployees are unconcerned by the asserted contract vio-lations.t6The possibility that Colaianni may havebeen incorrect in his belief that the dust was a suffi-cient reason for him to refuse to perform the job un-der the contract similarly is irrelevant, fr "the meritof the employee's complaint is irrelevant to the issueof whether the employee is engaged in protected con-certed activity."'7Finally, the fact that Colaianni didnot specifically refer to the contractual health andsafety provision in declining to perform the assignedwork does not render unprotected his actions, inas-much as the nature of his objection to performing thework is clearly related to his rights under the healthand safety provisions of the contract.'8Respondenthad the option, at the time of his refusal, of givingColaianni relief from the job and assigning him toother work if such other work was available: it choseinstead to discipline him for seeking to enforce hisright not to work in what he believed to be unhealthyconditions. The Union's subsequent attempts to alle-viate the dust problems, by seeking respirators anddust collectors, indicate that Colaianni's belief wasshared by responsible union officials, and thus ren-ders unpersuasive Respondent's assertion that thehealth claims raised by Colaianni were frivolous or inbad faith.For the reasons set forth above, we conclude thatColaianni was suspended and reprimanded for at-tempting in good faith to enforce his rights under thehealth and safety provision of the contract, and thatRespondent thereby violated Section 8(a)(1) of theAct.wheel of the flexible shaft grinder exploded while he was using it. At thetime. Payne was wearing a face shield. A piece of the wheel hit the faceshield near Payne's cheek. scratching the shield; the remainder of the wheelstruck a wall 10 or 15 feet away.16 Interboro Contractors. Inc., 157 NLRB 1295, 1298 (1966); N.L.R.B v.Interboro Contractors, Inc., 388 F.2d 495, 500 2d Cir. 1967); H. C SmithConstruction Co.. 174 NLRB 1173, 1174 (1969)."A RO, Inc. 227 NLRB 243 (1976).It Youngstown Sheet and Tube Company. 235 NLRB 572, 573 (1978);Roadway Express, Inc.. 217 NLRB 278, 279 11975).475 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFE(T OF THE UNFAIR LABOR PRA('TICF.SUPON C(OMMEIRCEThe activities of Woodings Verona Tool Works setforth in section III, above, occurring in connectionwith operations described in section , above, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in un-fair labor practices within the meaning of Section8(a)(1) of the Act, we shall order that it cease anddesist therefrom and take certain affirmative actionwhich we find necessary to effectuate the policies ofthe Act.We have found that Respondent unlawfully sus-pended and disciplined Raymond A. Colaianni onFebruary 27, 1978. We shall, therefore, order Respon-dent to make whole Raymond A. Colaianni for thetime lost as a result of his suspension, to be computedin accordance with F. W. Woolworth Company, 90NLRB 289 (1950), with interest computed in accord-ance with Florida Steel Corporation, 231 NLRB 651(1977), enforcement denied on other grounds 586F.2d 436 (5th Cir. 1978); see generally Isis Plumbing& Heating Co., 139 NLRB 716 (1962), enforcementdenied on different grounds 322 F.2d 913 (9th Cir.1963). We shall also order Respondent to rescind andexpunge from its records the letter given to Colaiannion February 28, 1978, informing him of his suspen-sion for insubordination.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Woodings Verona Tool Works is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. United Steelworkers of America, AFL-CIO-CLC, is a labor organization within the meaning ofSection 2(5) of the Act.3. By suspending and disciplining employee Ray-mond A. Colaianni on February 27, 1978, because heattempted to invoke his rights under the health andsafety provision of the contract between Respondentand the Union, Respondent has engaged in unfair la-bor practices within the meaning of Section 8(a)(1) ofthe Act.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section10(c) of the Act, the Board hereby issues the follow-ing proposed:OR)ERI9Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent,Woodings Verona Tool Works, Verona, Pennsylva-nia, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Suspending and disciplining employees becausethey have attempted to invoke their rights under thehealth and safety provision of the contract betweenRespondent and the Union.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights under the National Labor Relations Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Make whole Raymond A. Colaianni in themanner set forth herein in the section entitled "TheRemedy."(b) Rescind and expunge from all personnel filesand other records of Raymond A. Colaianni the lettergiven to him on February 28, 1978, informing him ofhis suspension for insuboridnation.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payioll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its place of business in Verona, Pennsyl-vania, copies of the attached notice marked "Appen-dix."20Copies of said notice, on forms provided bythe Regional Director for Region 6, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarily19 Any party may, within 20 days from the date hereof, file with the Boardin Washington, D.C., eight copies of a statement setting forth exceptions tothis Proposed Decision and Order. together with eight copies of a brief insupport of said exceptions and, immediately upon such filing, serve copiesthereof on each of the other parties.In the event no exceptions are filed as provided by Sec. 102.46 of the Rulesand Regulations of the National Labor Relations Board, the findings, con-clusions, and recommended Order herein shall, as provided in Sec. 102.48 ofthe Rules and Regulations, be adopted by the Board and become its findings,conclusions, and Order, and all objections thereto shall be deemed waivedfor all purposes.10 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."476 WOODINGS VERONA TOOL WORKSposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(e) Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT suspend or discipline employeesbecause they attempted to invoke their rights un-der the health and safety provision of our con-tract with United Steelworkers of America,AFL CIO-CLC.WE Will NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights guaranteed by the Na-tional Labor Relations Act, as amended.WE wil-l pay Raymond A. Colaianni fbrlosses he suffered as a result of our having sus-pended him in February 1978.WE wit.i expunge from his record the suspen-sion given to Raymond A. Colaianni in February1978.WOODINGS VERONA TOOL WORKS477